Name: COMMISSION REGULATION (EEC) No 2310/93 of 18 August 1993 re-establishing the levying of customs duties on products of categories 16, 18, 42 and 127Ã A (order Nos 40.0160, 40.0180, 40.0420 and 42.1271), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 20 . 8 . 93 Official Journal of the European Communities No L 209/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2310/93 of 18 August 1993 re-establishing the levying of customs duties on products of categories 16, 18 , 42 and 127 A (order Nos 40.0160, 40.0180 , 40.0420 and 42.1271 ), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 16, 18 , 42 and 127 A (order Nos 40.0160, 40.0180, 40.0420 and 42.1271 ), originating in India, the relevant ceiling respec ­ tively amounts to 99 000 and 112, 75 pieces and 141 tonnes ; Whereas on 14 May 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 23 August 1993 the levying of customs duties, suspended, for 1993 , pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN code Description 40.0160 16 6203 11 00 Men's or boys' suits and ensembles, other than (1 000 pieces) 6203 12 00 knitted or crocheted, of wool, of cotton or of 6203 19 10 man-made fibres, excluding ski suits 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 621 1 32 31 Men's or boys' tracksuits with lining, with an outer 6211 33 31 shell of a single identical fabric, of cotton or of man-made fibres (') OJ No L 370, 31 . 12. 1990, p . 39 . 0 OJ No L 396, 31 . 12. 1992, p . 1 . 20 . 8 . 93No L 209/2 Official Journal of the European Communities Order No Category(unit) CN code Description 40.0180 18 6207 11 00 Mens and boys singlets and other vests, under ­ (tonnes) 6207 19 00 pants, briefs, nightshirts, pyjamas, bathrobes, dres ­ 6207 21 00 sing gowns and similar articles, other than knitted 6207 22 00 or crocheted 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 1 1 00 Women's and girls' singlets and other vests, slips, 6208 19 10 petticoats, briefs, panties, nightdresses, pyjamas, 6208 19 90 negliges, bathrobes, dressing gowns and similar 6208 21 00 articles, other than knitted or crocheted 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 40.0420 42 5401 20 10 Yarn of artificial fibres : yarn of artificial filaments, (tonnes) not put up for retail sale, other than single yarn of 5403 10 00 viscose rayon untwisted or with a twist of not more 5403 20 10 tjian 250 turns per metre and single non-textured 5403 20 90 yarn 0f cellulose acetate ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5404 20 00 42.1271 127 A 5403 31 00 Yarn of artificial filaments (continuous) not put up (tonnes) ex 5403 32 00 for retail sale : other than yarn of category 42 5403 33 10 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1993 . For the Commission Karel VAN MIERT Vice-President